PER CURIAM.
This is an interlocutory appeal by defendant from an order of the Circuit Court of Dade County denying defendant’s motion claiming privilege of venue. Defendant alleged in its motion that venue in Dade County was improper and that venue in Okaloosa County was proper under § 47.-011 of the Florida Statutes, F.S.A.
We have carefully considered the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. See Spalding v. Von Zamft, Fla.App.1965, 180 So.2d 208; Saf-T-Clean, Inc. v. Martin-Marietta Corporation, Fla.1967, 197 So.2d 8.
Affirmed.